Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Burton (US 2016/0095357) is the closest prior art of record regard to the instant invention in claim 1. However, Burton does not teach: “a dilution air passage defined by the cartridge, a discharge end of the dilution air passage intersecting a third portion of the air passage, the third portion being downstream of the vapor generator relative to the normal direction of the airflow; and the airflow restrictor being one of a flow tube or a gasket”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 3; 5-9; 11-16; and 18 are dependent on claim 1 and are therefore allowable.
With regard to claim 10, Burton (US 2016/0095357) is the closest prior art of record regard to the instant invention in claim 10. However, Burton does not teach: “a dilution air passage defined by the cartridge, a discharge end of the dilution air passage intersecting a third portion of the air passage, the third portion being downstream of the vapor generator relative to the normal direction of the airflow; and the airflow restrictor being between the vapor generator and the discharge end of the dilution air passage”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 10. These limitations, in combination with the remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
With regard to claim 17, Burton (US 2016/0095357) is the closest prior art of record regard to the instant invention in claim 17. However, Burton does not teach: “a dilution air passage defined by the cartridge, a discharge end of the dilution air passage intersecting a third portion of the air passage, the third portion being downstream of the vapor generator relative to the normal direction of the airflow; and a non-combustible tobacco vaping insert positioned in the air passage”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 17. These limitations, in combination 
With regard to claim 19, Burton (US 2016/0095357) is the closest prior art of record regard to the instant invention in claim 19. However, Burton does not teach: “the method comprising: providing a dilution air passage in the cartridge, a discharge end of the dilution air passage intersecting the third portion of the air passage, the third portion of the air passage being downstream of the vapor generator relative to the normal direction of the airflow; and the airflow restrictor being one of a flow tube or a gasket”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 19. These limitations, in combination with the remaining limitations of claim 19, are neither taught nor suggested by the prior art of record, therefore claim 19 is allowable.
	Claims 21-26 are dependent on claim 19 and are therefore allowable.
With regard to claim 27, Burton (US 2016/0095357) is the closest prior art of record regard to the instant invention in claim 27. However, Burton does not teach: “a dilution air passage defined by the cartridge, a discharge end of the dilution air passage intersecting a third portion of the air passage, the third 9Atty. Dkt. No. 24000-000368-US-DVA U.S. Application No.16/679,815 portion being downstream of the vapor generator relative to the normal direction of the airflow, and an airflow restrictor within the air passage”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 27. These limitations, in combination with the remaining limitations of claim 27, are neither taught nor suggested by the prior art of record, therefore claim 27 is allowable.
	Claims 28-30 are dependent on claim 27 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831